BOARDMAN, Judge.
This is appellant’s/defendant’s second appeal, following the second trial of this cause, which was held pursuant to our remand for a new trial (Naples Fruit & Vegetable Co. v. Townsend, Fla.App.2d, 1973, 276 So.2d 222, cert. den. Fla. 1973, 281 So.2d 214). In the prior trial, final judgment was entered in favor of appellee/plaintiff, awarding him damages in the amount of $9,915.56. On remand, the parties stipulated to rely on the same testimony that had been offered by them in the prior trial. In due course, the trial court entered final judgment in favor of appellee and against the appellant in the amount of $9,919.56.
The material facts are set out in our prior opinion and we see no reason to recite them here. We have heard oral argument, reviewed the record and given full consideration to the applicable law set out in the briefs filed by the parties and hold that there is substantial competent evidence in the record to support the ruling of the trial court. It should be left undisturbed.
We, therefore, overrule our decision rendered in the prior appeal. In view of the fact that the trial court’s ruling in said case was neither contrary to the manifest weight of the evidence, nor clearly erroneous, it was inappropriate for this court to have substituted its judgment for the judgment of the trial court. Affirmed.
McNULTY, C. j., and SCHWARTZ, ALAN R., Associate Judge, concur.